Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/575909 filed 10/05/2021.     
Claims 1-20 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8,  15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1, 8, & 15, it is unclear if the “selecting,” “generating,” “plotting,” “determining a relationship,” and “quantifying,” steps are mental processes, or if they instead of programmed operations of the detector. If they are they are operations performed by the detector, does the detector have a processor that is programmed to perform these operations? If so, this is unclaimed, and therefore the operations read on mental processes that would be obvious to one of ordinary skill to perform.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. Claims 1-20 are rejected under 35 U.S.C. 103(a) as being obvious over LAAKSONEN in US 20160025751 in view of KIEBISH in US 20180024132.
With respect to Claim 1, 6, 8,13, 15, & 20, LAAKSONEN et al. teach of method, and use thereof, of predicting severe CVD complications(medical condition) such as AMI or CVD death by detecting the lipid concentrations or lipid ratios of a biological sample and comparing it to a control and identifying specific lipid markers that are more specific and sensitive in predicting these CVD complications than currently utilized clinical markers. LAAKSONEN et al. also teach of antibodies towards said lipids, and the use thereof for predicting, diagnosing, preventing and/or treating CVD complications. The invention additionally relates to kits comprising lipids and/or an antibody thereto, for use in the prediction and/or diagnosis of CVD complications (abstract).
More specific to what is claimed, LAAKSONEN et al. teach of a) providing a biological sample from a CAD subject; b) determining a lipid concentration, lipid-lipid ratio, or lipid-clinical concentration ratio or (a) corresponding profile(s) from said sample; and c) comparing said determined lipid concentration, lipid-lipid ratio, or lipid-clinical LAAKSONEN et al. do not teach of the use of HILIC or the use of specifically using a calibration curve of known standards. KIEBISH et al. however is used to remedy this.
KIEBISH et al. teach of methods for diagnosing the presence of prostate cancer with lipids(title and abstract). KIEBISH et al. further teach of using chromatography methods (0419) and specifically of using HILIC(0780-0781). KIEBISH et al. further teach of analyzing the sample matrixes by making/generating calibration curves of known standards with known concentrations and of the detector comparing the standard plots to the sample plots and quantifying the sample based on this (paragraph 0782, 0174-0176, 0459-0460)(though the instant claims do not claim that the detector is programmed to do this). It would have been obvious to one of ordinary skill in the art could use the techniques of KIEBISH to analyze lipids as is done in LAAKSONEN due to the known advantages hydrophilic detection(water loving) analyses would offer for lipid detection, and also it would be obvious to one of ordinary skill that curve calibration can be swamped easily with linear analysis dependent on the values used (KIEBISH, paragraph).

With respect to Claim 3, 10, & 17, LAACKSONEN et al. teach of MRM detection in positive and negative ion mode (paragraph 0120).
With respect to Claim 4, 11, & 18, LAAKSONEN et al. teach of the lipids having fatty acyl groups (paragraph 0101, 0112).
With respect to Claim 5, 12, & 19, LAAKSONEN et al. teach of detecting lipid panels including ceramides among others (Table 5a and 8a and paragraph 0030 among others).
With respect to Claim 7, 14, LAAKSONEN et al. teach of using isopropanol(paragraph 0113, & 0119) for extraction. That the isopropanol is cold in comparison to something else is inherent.
Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 
The prior 112 rejections were overcome with the instant amendments, however the instant amendments also brought other issues and therefore new 112 rejections are made as shown above.
Applicant argues that LAAKSONEN et al. do not teach of combining the sample with standards to form a sample matrix- it seems applicant mostly argues this due to the fact that LAAKSONEN et al. do not use the words sample matrix. The examiner disagrees. Though it is true that LAAKSONEN et al. do not teach of the words “sample matrix,”  LAAKSONEN et al. do teach of quantifying the lipids based on the calibration 
Applicant only argues about KIEBISH to say they do not cure the purported deficiencies of LAAKSONEN. As the examiner has already shown that they disagree with applicant’s arguments about LAAKSONEN, they also agree with their arguments about KIEBISH.
Applicant argues that KIEBISH was only used to teach of HILIC. The examiner disagrees and in the prior action—it was specifically pointed out that KIESBISH was also used for their specific teaching of a calibration curve. Applicant has amended the instant claims to specify that they use a calibration curve of known standards. KIEBISH et al. teach of this (0459-0460), and of the other claim amendments, and this is reflected in the rejections above.
All claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797